           Case 1:19-cv-04275-PAE Document 7 Filed 05/13/19 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF NEW YORK
                             Civil Case No.


TECHNICAL LED INTELLECTUAL
PROPERTY, LLC,
a Delaware limited liability company,                 COMPLAINT
                 Plaintiff,                              FOR
                                                PATENT INFRINGEMENT
      v.                                      (U.S. PATENT NO. RE41,685)
MERKURY INNOVATIONS,                                       ***
LLC, a New York limited                            JURY TRIAL DEMANDED
liability company,
                 Defendant.


      This is an action for patent infringement in which Technical LED

Intellectual Property, LLC (“Technical LED” or “Plaintiff”) makes the following

allegations against Merkury Innovations, LLC. (“Merkury” or “Defendant”).

Headings are interposed for convenience; all allegations are deemed incorporated

into each ground of this complaint as though separately realleged.

                                 PARTIES

      1.      Plaintiff Technical LED is a Delaware limited liability company, with

its principal place of business located at 251 Little Falls Dr., Wilmington, DE

19808.

                                        -1-
            Case 1:19-cv-04275-PAE Document 7 Filed 05/13/19 Page 2 of 6




       2.      Defendant Merkury. is, on information and belief, a New York

limited liability company with a place of business at 45 Broadway, Suite 350,

NY, NY 10006.



                          JURISDICATION AND VENUE

       3.      This action arises under the patent laws of the United States, Title 35

of the United States Code. This Court has subject matter jurisdiction pursuant to 28

U.S.C. §§ 1331 and 1338(a).

       4.      Venue is proper in this district under 28 U.S.C. §§ 1391(c) and

1400(b). On information and belief, Defendant has transacted business in this

district, and has committed and/or induced acts of patent infringement in this

district.

       5.      On information and belief, Defendant is subject to this Court’s

specific and general personal jurisdiction pursuant to due process and/or New

York’s Long Arm Statue, due at least to its substantial business in this forum,

including: (i) at least a portion of the infringements alleged herein; (ii) regularly

doing or soliciting business, engaging in other persistent courses of conduct, and/or

deriving substantial revenue from goods and services provided to individuals in

North Carolina and in this Judicial District; and having a regular and established

                                          -2-
           Case 1:19-cv-04275-PAE Document 7 Filed 05/13/19 Page 3 of 6




place of business in this Judicial District. At the least, Defendant has subjected

itself to this Court’s specific and general personal jurisdiction by holding itself out

as conducting business in this forum. By way of example, Defendant is registered

as a limited liability company in New York, New York, Reg. No. 2942732.




                                  COUNT I

                 Infringement of U.S. Patent No. RE41,685

      6.      Plaintiff is the owner by assignment of United States Patent No.

RE41,685 (“the ’685 Patent”) titled “Light Source with Non-White and Phosphor-

Based White LED Devices and LED Assembly.” The ’685 Patent reissued on

September 14, 2010. A true and correct copy of the ’685 Patent is attached as

Exhibit A.

      7.      Upon information and belief, including by reason of Defendant’s own

statements in Defendant’s own user manuals and on Defendant’s own website, and

by reason of product examination, Defendant directly or through intermediaries has

been and is now infringing the ’685 Patent in the State of New York, in this

judicial district, and elsewhere in the United States, by making, using, providing,

                                          -3-
           Case 1:19-cv-04275-PAE Document 7 Filed 05/13/19 Page 4 of 6




supplying, distributing, selling, and/or offering for sale products, including its

Geeni Prisma smart Wi-Fi enabled color changing lights and similar type

assemblies, comprising a light source that infringes one or more claims of the ’685

Patent and particularly, e.g., claims 10 through 14 of the ’685 Patent. The ’685

Patent reads on Merkury’s Wi-Fi enabled smart lights as set forth in the exemplary

claims chart attached as Exhibit B, depicting an actual Merkury product compared

to claims of the ’685 Patent.

      8.      Defendant sells and/or authorizes the sale of these infringing products

at least via its website at www.mygeeni.com, and via at least one additional online

seller, Amazon.com, that has a physical presence and does business in New York,

New York. Merkury is the owner of the “GEENI” TM United States Reg. No.

5224448.

      9.      Upon information and belief and in view of the foregoing, Defendant

has been and is continuing to directly infringe, literally infringe, and/or infringe the

’685 Patent under the doctrine of equivalents. Defendant is thus liable for

infringement of the ’685 Patent pursuant to 35 U.S.C. § 271.

      10.     As a result of Defendant’s infringement of the ’685 Patent, Plaintiff

has suffered monetary damages and is entitled to a money judgment in an amount

adequate to compensate for Defendant’s infringement, but in no event less than a

                                          -4-
            Case 1:19-cv-04275-PAE Document 7 Filed 05/13/19 Page 5 of 6




reasonable royalty for the use made of the invention by Defendant, together with

interest and costs as fixed by the court, and Plaintiff will continue to suffer

damages in the future unless Defendant’s infringing activities are enjoined by this

Court. Unless a permanent injunction is issued enjoining Defendant and its agents,

servants, employees, representatives, affiliates, and all others acting on in active

concert therewith from infringing the ’685 Patent, Plaintiff will be greatly and

irreparably harmed.



                           DEMAND FOR JURY TRIAL

       Technical LED, under Rule 38 of the Federal Rules of Civil Procedure,

requests a trial by jury of all issues so triable by right.



                               PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court enter:

       1.      A judgment in favor of Plaintiff that Defendant has infringed and is

infringing the ’685 Patent;

       2.      A permanent injunction enjoining Defendant and its officers,

directors, agents servants, affiliates, employees, divisions, branches, subsidiaries,

parents, and all others acting in active concert therewith from infringement,

                                            -5-
            Case 1:19-cv-04275-PAE Document 7 Filed 05/13/19 Page 6 of 6




inducing the infringement of, or contributing to the infringement of ’685 Patent, or

such other equitable relief the Court determines is just and proper;

       3.     A judgment and order requiring Defendant pay to Plaintiff its damages,

attorneys fees, costs, expenses, and prejudgment and post-judgment interest for

Defendant’s infringement and willful infringement of the ’685 Patent as provided

under 35 U.S.C. § 284, and an accounting of ongoing post-judgment infringement;

and

       4.      Any and all other relief, at law or equity, to which Plaintiff may show

itself to be entitled.



       Respectfully submitted this 10th day of May, 2019.

                                                /s/Louis M. Heidelberger
                                                Louis M. Heidelberger
                                                  NY Bar No. 4763157
                                                THE LAW OFFICES OF LOUIS M.
                                                HEIDELBERGER, ESQ. LLC.
                                                1229 Laurel Oak Lane
                                                York, PA 17403
                                                Tel: (215)-284-8910
                                                Fax: (267)-388-3996
                                                Email: Louis.heidelberger@gmail.com




                                          -6-
